DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 03/15/2021. In virtue of this communication, claims 26, 27, 31 – 34, 37 – 40, 42 have been amended. Claims 26 – 45 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objections to specification, they are hereby withdrawn. In view of applicant’s amendment and arguments regarding objections to the claims, these objections are hereby withdrawn.
3.	Applicant's arguments with respect to claims 26 – 45 have been fully considered but they are not persuasive.
On pages 10 - 11 of the March 2021 Remarks the applicant essentially argues: 
The cited references fail to teach or suggest "encode capability information for transmission within a serving cell of a base station, the capability information indicating the UE supports per UE network controlled small gap (NCSG) operation" and "decode configuration information received based on the capability information, the configuration information including a per UE NCSG configuration" as recited in claim 26.
For support of this argument the Applicant states that Takahashi in cited paragraphs relate to the UE providing capability information, but does not indicate "per UE network controlled small gap (NCSG) operation” and Takahashi appears to make decisions based on a per carrier or frequency basis rather than a per UE basis. As one of skill in the art understands, and as noted in Applicant's specification, a "per UE" basis is different than a "per carrier" basis. Thus, the Applicant appears to be arguing 
	Examiner respectfully disagrees. 
	First, the Applicant is asking for a narrower interpretation from the specification. Per UE is reasonably interpreted as sent to (is for or applies to) a particular UE.  
	Second, Takahashi says the UE is sending the capabilities of a particular UE. The response is sent to that UE not all UE and for particular carrier or aggregated carriers for that UE. Takahashi teaches that the UE performs the small gap measurement in accordance with the small gap period and the inter-frequency measurement period indicated from the base station based on the capability information acquired from the UE, and the inter-frequency measurement period is also different for different user equipments, thus indicate "per UE network controlled small gap (NCSG) operation. Therefore, Takahashi teaches the argued limitation.
	Accordingly, based upon breath of the argued feature and thus the claim, the claim reads upon the cited references and thus Applicant argument not persuasive.
Therefore, Takahashi teaches claim limitations.  As a result, the rejection is maintained and carried forward still based on the cited references.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 38 recites the limitation "the request message”.  There is insufficient antecedent basis for this limitation in the claim. Notes that this limitation was canceled in the claim.
Claims 39 - 41 are also rejected because they directly depend to claim 38.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 26 – 29, 31 – 43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter “Takahashi”) (Pub # US 2017/0064578 A1) in view of Yamada et al. (hereinafter “Yamada”) (Pub # US 2015/0173120 A1).
Regarding claims 26 and 42, Takahashi discloses an apparatus (see UE 100 in Fig. 3, Fig. 4), comprising: 
at least one processor, the at least one processor (see Fig. 4, [0035], [0041]) configured to cause a user equipment (UE) to: 
indicate capability information for transmission within a serving cell of a base station (see BS 200 in Fig. 3, [0033] for the BS serving a primary cell), the capability information indicating the UE supports per UE network controlled small 
receive configuration information based on the capability information, the configuration information including a per UE NCSG configuration (see Fig. 13 - Fig. 16 for measurement gap configuration, [0011], [0031], [0046], [0062], [0069] for the BS can indicate to the UE the small gap measurement indicative of the small gap period and the inter-frequency measurement period suitable for the measurement use based on the capability information acquired from the UE, thus a per UE NCSG configuration); and 
perform measurements during a measurement gap, the measurement gap configured based on the per UE NCSG configuration (see Fig. 16, [0031], [0043] for the UE performs the small gap measurement in accordance with the small gap period and the inter-frequency measurement period indicated from the base station, and the inter-frequency measurement period is also different for different user equipments, thus based on the per UE NCSG configuration).
Takahashi teaches that indicates a frequency band supported by the UE, need the small gap parameters for each supported frequency band in a data structure, which indicating in the information field to send to the BS.
Takahashi does not disclose specifically encode/decode information in the UE.

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Takahashi, and have encode/decode information in the UE, as taught by Yamada, thereby providing data that is used by the UE operations module to perform one or more operations, as discussed by Yamada (see Yamada, [0050]). The motivation would applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 27, Takahashi in view of Yamada disclose decode a network message in response to the capability information, the network message including an indication of a request message for requesting the per UE NCSG (see Takahashi, Fig. 13, Fig. 14, [0059] - [0065] for network message, and see Yamada, [0050] for decode with the same rational as in claim 26 above).
Regarding claim 28, Takahashi in view of Yamada disclose wherein the indication of the request message is in a ncsgIndicationRequest field in the network message (see Takahashi, Fig. 13, Fig. 14, [0065]).
Regarding claims 29 and 43, Takahashi in view of Yamada disclose wherein the network message is a radio resource control (RRC) Connection Reconfiguration (RRCConnectionReconfiguration) message, and the request message is a RRC Connection Reconfiguration Complete (RRCConnectionReconfigurationComplete) message (see Yamada, [0057], [0058], [0064], [0091], [0102], [0137]). The motivation 
Regarding claims 31 and 45, Takahashi in view of Yamada disclose encode the capability information in UE-Evolved Universal Terrestrial Radio Access (EUTRA) Capability (UE-EUTRA-Capability) information element (see Takahashi, Fig. 6, Fig. 10).
Regarding claim 32, Takahashi in view of Yamada disclose wherein the NCSG configuration includes a first visible interruption length (VILI) period, a second visible interruption length (VIL2) period, and a measurement length (ML) period associated with the measurement gap (see Takahashi, Fig. 5, [0031], [0042], [0048]).
Regarding claim 33, Takahashi in view of Yamada disclose wherein to perform the measurements on the second frequency, the at least one processor is configured to: refrain from transmitting or receiving data on the first frequency for the duration of the VILI and VIL2 periods (see Takahashi, [0031], [0042], [0043], [0050] for a small gap measurement applied inter-frequency measurement in accordance with a small gap period for causing communication with the base station to be interrupted, thus refrain).
Regarding claim 34, Takahashi in view of Yamada wherein to perform the measurements on the second frequency, the processing circuitry is configured to: resume transmitting or receiving the data on the first frequency during the ML period, while performing the measurements on the second frequency (see Takahashi, [0043] for the UE temporarily interrupts the communication with the BS for the inter-frequency measurement such as tuning the RF circuit to the carrier targeted for the inter-frequency measurement, and after tuning the RF circuit, the UE restarts, thus resume the 
Regarding claim 35, Takahashi in view of Yamada disclose wherein the capability information identifies one or more NCSG Patterns supported by the UE, wherein each of the NCSG Patterns includes a pre- determined duration of the VILI, VIL2, and ML periods (see Takahashi, Fig. 5, [0042], [0043], [0046], [0048], [0051]).
Regarding claim 36, Takahashi in view of Yamada disclose wherein the one or more NCSG Patterns include NCSG Pattern ID# 0 and NCSG Pattern ID# 1 with VILA period of 1 millisecond (ms) and ML period of 4 ms (see Takahashi, Fig. 5, [0042], [0043], [0048]).
Regarding claim 37, Takahashi in view of Yamada disclose the apparatus of claim 26, further comprising transceiver circuitry coupled to the at least one processor; and, one or more antennas coupled to the transceiver circuitry (see Takahashi, [0035], [0041], or see Yamada, transceiver 118 coupled to antennas 122 in Fig. 1).
Regarding claim 38, Takahashi discloses an apparatus, the apparatus comprising: 
at least one processor (see Fig. 12), the at least one processor configured to cause a base station (see BS 200 in Fig. 3, Fig. 12) to: 
acquire capability information from a user equipment (UE), the capability information indicating that the UE supports per UE network controlled small gap (NCSG) operation (see [0059], [0067] for the capability information acquisition unit acquires capability information, including one or more information elements of small gap measurement applicability information indicative of applicability of 
indicate configuration information in response to the request message, the configuration information including a per UE NCSG configuration (see Fig. 6 – Fig. 11, [0040] - [0047] for indicates a frequency band supported by the UE, need the small gap parameters for each supported frequency band in a data structure, which indicating in the information field to send to the BS, thus a request message, see Fig. 13, Fig. 14, [0065] - [0069] for the BS can indicate to the UE the small gap measurement indicative of the small gap period and the inter-frequency measurement period suitable for the measurement use based on the capability information acquired from the UE, thus a per UE NCSG configuration); and 
form measurement information and determined during a measurement gap, a duration of the measurement gap configured based on the per UE NCSG configuration (see Fig. 13, Fig. 14, Fig. 15, and [0065] - [0073] for the inter-frequency indication unit indicates that the small gap period and the inter-frequency measurement period for measurement, and the BS can indicate to the UE the small gap measurement indicative of the small gap period and the inter-frequency measurement period suitable for the measurement use based on the capability information acquired from the UE, thus a per UE NCSG configuration); 

Takahashi does not disclose specifically encode/decode information in the BS.
In an analogous art, Yamada discloses encode/decode information in the BS (see Yamada, encoder 109 and decoder 166 in Fig. 1, see [0068] - [0070] for the BS decode signals).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Takahashi, and have encode/decode information in the BS such that a first eNB-decoded signal comprises received payload data, which may be stored in a data buffer, as taught by Yamada, thereby providing data that is used by the eNB operations module to perform one or more operations, as discussed by Yamada (see Yamada, [0070]). The motivation would applying a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 39, Takahashi in view of Yamada disclose encode a network message in response to the capability information, the network message indicating the request message for use by the UE to request the per UE NC SG (see Takahashi, Fig. 13, Fig. 14, [0065] - [0069], and see Yamada, Fig. 1, [0068] - [0070] with the same rational as in claim 38).
Regarding claim 40, Takahashi in view of Yamada disclose encode a configuration message to initiate handover to a second serving cell of the NB associated with the second frequency, based on the measurement information 
 Regarding claim 41, Takahashi in view of Yamada disclose wherein the NCSG configuration includes a first visible interruption length (VI1) period, a second visible interruption length (VIL2) period, and a measurement length (ML) period associated with the measurement gap (see Takahashi, Fig. 5, [0031], [0042], [0048]).
8.	Claims 30 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (hereinafter “Takahashi”) (Pub # US 2017/0064578 A1) in view of Yamada et al. (hereinafter “Yamada”) (Pub # US 2015/0173120 A1) as applied to claims 26 and 42 above, and further in view of Park et al. (hereinafter “Park”) (Pub # US 2018/0160436 A1).
Regarding claims 30 and 42, Takahashi in view of Yamada teaches RRC Connection Reconfiguration and RRC Connection Reconfiguration Complete for a handover.
Takahashi in view of Yamada do not disclose the network message is a RRC Connection Resume (RRCConnectionResume) message, and the request message is a RRC Connection Resume Complete (RRCConnectionResumeComplete) message.
In an analogous art, Park discloses the network message is a RRC Connection Resume (RRCConnectionResume) message, and the request message is a RRC Connection Resume Complete (RRCConnectionResumeComplete) message (see Park, [0202] for new eNB responds to the UE with RRCConnectionResume message, and the UE responds to the new eNB with RRCConnectionResumeComplete message).
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199.  The examiner can normally be reached on Monday-Friday: 9AM - 6PM (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645